SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated February 23, 2011 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure: Partner Communications Reports 2010 Annual and Q4 Results PARTNER COMMUNICATIONS REPORTS 2 ANNUAL NET PROFITOF NIS 1,243 MILLION, AN INCREASE OF 8.9% ANNUAL EBITDAOF NIS 2,570 MILLION, AN INCREASE OF 11.5% QUARTERLY EBITDAOF NIS 664 MILLION, AN INCREASE OF 9.2% Q4 2010 Highlights (compared with Q4 2009) · Total Revenues: NIS 1.8 billion (US$ 496 million), an increase of 11.6% · Service Revenues1: NIS 1.4 billion (US$ 403 million), an increase of 3.8% · Operating Profit: NIS 459 million (US$ 129 million), an increase of 6.3% · Net Profit: NIS 304 million (US$ 86 million), an increase of 3.4% · EBITDA2: NIS 664 million (US$ 187 million), an increase of 9.2% · EBITDA Margin: 37.7% of total revenues, down from 38.5% · Free Cash Flow3: NIS 343 million (US$ 97 million), an increase of 31.4% · Subscriber Base: 27,000 net additions 2010 Annual Highlights (compared with 2009) · Total Revenues: NIS 6.7 billion (US$ 1.9 billion), an increase of 9.8% · Service Revenues1: NIS 5.7 billion (US$ 1.6 billion), an increase of 4.0% · Operating Profit: NIS 1.9 billion (US$ 524 million), an increase of 9.3% · Net Profit: NIS 1.2 billion (US$ 350 million), an increase of 8.9% · EBITDA2: NIS 2.57 billion (US$ 724 million), an increase of 11.5% · EBITDA Margin: 38.5% of total revenues, up from 37.9% · Subscriber Base: 118,000 net additions in 2010, subscriber base of 3.16 million, including 1.55 million 3G subscribers 1In order to reflect a change in the approach of Management, the allocation of revenues and cost of revenues between services and equipment within the cellular segment was changed, effective Q4 2010. Total profit for the cellular and fixed line segments separately remains unchanged. The figures for 2009 in the financial statements have not been reclassified. However the analysis presented assumes a retroactive application of the reallocation from 2009. 2See “Use of Non-GAAP Financial Measures” below 3Cash flows generated from operating activities, net of cash flows from investing activities. Key Financial Results4: US GAAP IFRS NIS MILLION Revenues Cost of revenues Gross profit SG&A Other income - - - 64 69 64 Operating profit Financial costs, net Income tax expenses Cumulative effect of a change in accounting principles 1 - Profit for the period Earnings per share (basic, NIS) Cash flow from operating activities net of investing activities IFRS NIS MILLION Q4 2009 Q1 2010 Q2 2010 Q3 2010 Q4 2010 Revenues Cost of revenues Gross profit SG&A Other income 14 15 15 10 24 Operating profit Financial costs, net 41 1 73 62 45 Income tax expenses 97 Profit for the period Earnings per share (basic, NIS) Cash flow from operating activities net of investing activities Key Operating Indicators5: US GAAP IFRS EBITDA6 (NIS millions) EBITDA as a percentage of total revenues % Subscribers (thousands) Estimated Market Share (%) 32
